—Judgment, Supreme Court, New York County (James Yates, J.), rendered May 9, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of IV2 to 3 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. Defendant’s arguments are similar to those this Court rejected on the codefendant’s appeal (see, People v Andrews, 243 AD2d 321, lv denied 91 NY2d 923), and we see no reason to reach a different result herein. The court properly refused to preclude testimony as a sanction for the technician’s accidental erasure of the 911 tape during the process of copying. In light of the existence and use of the contemporaneous computer report, the loss of the tape caused no prejudice to defendant (see, People v Hyde, 172 AD2d 305, lv denied 78 NY2d 1077). Concur— Rosenberger, J. P., Nardelli, Ellerin, Saxe and Buckley, JJ.